 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                                     Case No.: 2:16-cr-0133 TLN
11
     UNITED STATES OF AMERICA,
12
                   Plaintiff,                        ORDER TO CONTINUE SENTENCING
13                                                   HEARING AND MODIFY PRE-SENTENCE
14   vs.                                             REPORT DEADLINES

15   ATHANASIOS DIMOU,
16                                                   Court:     Hon. Troy L. Nunley
                   Defendant.
17                                                   Date:      August 19, 2021
18                                                   Time:      9:30 a.m.
19

20

21

22

23
            Plaintiff United States of America by and through Assistant U.S. Attorney James Conolly
24
     and Attorney Todd D. Leras on behalf of Defendant Athanasios Dimou, submit this request to set
25

26   this matter for Judgment and Sentencing on September 30, 2021.

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
 1          Athanasios Dimou resolved this matter pursuant to a written plea agreement on July 30,
 2
     2020. He remains housed at the Wayne Brown Correctional Facility in Nevada County. Due to
 3
     Nevada County’s continuing COVID-19 restrictions, the defense has provided written responses
 4
     to a probation interview questionnaire. A probation interview has not yet been completed. A
 5

 6   continuance of the sentencing hearing and modification of the disclosure schedule is necessary to

 7   allow for completion of the probation interview. The assigned probation officer has confirmed
 8
     her availability for September 30, 2021.
 9
            It is therefore requested that the Court set the pre-sentence report disclosure schedule as
10
     follows:
11

12          1. Draft Pre-Sentence Report Date: August 19, 2021;

13          2. Informal Objections to Draft Pre-Sentence Report: September 2, 2021;
14
            3. Final Pre-Sentence Report Date: September 9, 2021;
15
            4. Motion for Correction Date: September 16, 2021; and
16
            5. Reply Date: September 23, 2021.
17

18          This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial

19   Act is not required. Assistant U.S. Attorney James Conolly has authorized Todd D. Leras via
20
     email to sign this stipulation on his behalf.
21
     DATED: July 7, 2021
22                                                   By   /s/ Todd D. Leras for
                                                                 JAMES CONOLLY
23
                                                                 Assistant United States Attorney
24
     DATED: July 7, 2021                             By   /s/ Todd D. Leras
25                                                               TODD D. LERAS
                                                                 Attorney for Defendant
26
                                                                 ATHANASIOS DIMOU
27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
 1                                                 ORDER
 2
                The Judgment and Sentencing Hearing in this matter is continued to September 30, 2021,
 3
     at 9:30 a.m. The Court adopts the Pre-Sentence Report disclosure schedule proposed by the
 4
     parties.
 5

 6              IT IS SO ORDERED.

 7

 8
     DATED: July 8, 2021
 9                                                          Troy L. Nunley
                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
